Citation Nr: 0017956	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  97-33 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a respiratory 
disorder, to include chronic bronchitis and bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied service connection for 
a respiratory disorder and a psychiatric disorder.  The 
veteran perfected a timely appeal to both of these issues.

In December 1998 the Board denied service connection for a 
psychiatric disorder as not well grounded and remanded the 
issue of entitlement to service connection for a respiratory 
disorder for additional development.  The veteran was 
afforded a videoconference hearing at the RO before the 
undersigned member of the Board in Washington, D.C., in 
August 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is no competent medical evidence of record which 
establishes a nexus between the current respiratory disorder, 
diagnosed as chronic bronchitis and chronic obstructive 
pulmonary disease, and the veteran's military service.


CONCLUSION OF LAW

The claim for service connection for respiratory disorder, to 
include chronic bronchitis and bronchial asthma, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

A review of the service medical records reveal that the 
veteran's May 1944 induction examination showed that the 
clinical evaluation of the lungs was normal and the chest X-
rays were negative.  In August 1944 the veteran was seen at 
the dispensary for shortness of breath.  It was reported that 
there were no findings in several examinations.  

The veteran was hospitalized in September 1944 dyspnea on 
exertion for a number of years, along with difficulty 
breathing at night.  At that time he gave a history for 
complaints of pain in his chest for about a year and 
epigastric pain.  An initial examination showed rales 
throughout both lungs.  A provisional diagnosis was 
pneumonitis.  A consultation report shows that the veteran 
gave a history of asthma.  There were no positive chest 
findings at that time.  Subsequent examination of the chest, 
to include x-rays, showed no abnormality.  He was discharged 
from the hospital to duty in October 1944 with final 
diagnoses were bronchial asthma, chronic, mild, cause 
undetermined.  It was determined that the these disorders 
were not in the line of duty and existed prior to service.  
His condition was described as unimproved.  

The November 1944 separation medical examination showed a 
diagnosis of bronchial asthma.  Clinical examination of the 
lungs showed phondie and sibilant rales bilaterally.  Chest 
X-rays were negative.

The service administrative records show that he was honorably 
discharged from active duty because he was below the minimum 
physical standards at the time of induction. 

The veteran received treatment had VA and private facilities 
from 1993 to May 1999 for respiratory problems, variously 
diagnosed to include acute purulent bronchitis, allergic 
bronchitis, chronic bronchitis, rhinitis and severe chronic 
obstructive pulmonary disease.

The veteran was afforded a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in August 
1998.  The veteran testified that his respiratory disorder 
was aggravated by his service duty.  The veteran also stated 
that his allergies were increased in 1944 while he was 
stationed in Georgia during his service period.  He stated 
that he had no records from 1944 to 1967, which would 
document a respiratory problem, and that during this period 
he treated himself with over-the-counter medication for his 
respiratory disorder.  He also testified that his symptoms 
were a recurrence of his in-service symptoms because of the 
high humidity and hot weather in Florida, where he is 
allergic to everything, which was the same as when he was in 
Georgia.  His symptoms have returned in the last few years 
since he moved from the northern part of the country to 
Florida.

During a May 1999 VA examination the veteran stated that 
after three months in service he developed a cough and a 
fever.  He was in the hospital for a month and was told that 
he had bronchial asthma, which he denied having had prior to 
entry into service.  The veteran's complaints at the time of 
examination consisted of a productive cough of white sputum, 
and shortness of breath.  

The examination showed that his lungs were clear to 
percussion and auscultation.  There was no evidence of any 
rales or any wheezing.  There was no evidence of any 
decreased respiratory sounds.  The examiner indicated that 
December 1997 chest x-rays showed possible lingula 
pneumonitis and possible pleural cysts adjacent to the right 
chest wall.  The diagnosis was chronic bronchitis, with no 
evidence of bronchial asthma at the time of the examination, 
and chronic obstructive pulmonary disease.  

It was the physician's opinion that it was unlikely that the 
lung condition developed in the service had become chronic 
and increased in severity beyond normal progression.  There 
was a 50-year hiatus of undocumented symptoms until 1993.  


II. ANALYSIS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  This means that there must be evidence of disease or 
injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111, 1132 
(West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.306 (1998).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

To summarize, the veteran is competent to describe symptoms 
of a disability or disease or an incident which occurred 
during service.  However, where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  There is no indication that the veteran has medical 
expertise or is it contended otherwise.

In this regard the service medical records show that the 
veteran during his short period of active duty was 
hospitalized for mild bronchitis and an anxiety neurosis and 
it was determined that these disorders existed prior to 
service.  These disorders resulted in the veteran's release 
from active duty for failure to meet the induction standards.  
However, the first postservice clinical evidence of a 
respiratory disorder was in 1993, many years after service.  
Additionally, the VA examination in May 1999 contains an 
opinion to the effect that it was unlikely the veteran's 
current lung disorders, diagnosed as chronic bronchitis and 
chronic obstructive pulmonary disease, were related to the 
inservice lung disorder. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus or link between the veteran's current 
lung disorders and his military service either directly, or 
by aggravation.  As previously set forth, the Court requires 
that such a relationship exist in order to have a well-
grounded claim.  See Caluza, supra.

As there is no competent medical evidence that provides the 
required nexus between military service and any current lung 
disorders, service connection for a respiratory disorder, to 
include bronchitis and bronchial asthma, is not warranted.

Further, the Board views the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for a 
respiratory disorder, to include chronic bronchitis and 
bronchial asthma.  Moreover, the veteran has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if obtained, might make the claim well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993). In light of the 
veteran's failure to meet the initial burden of the 
adjudication process regarding his claim for service 
connection for a psychiatric disorder, the Board concludes 
that he has not been prejudiced by this decision.


ORDER

Service connection for respiratory disorder, to include 
chronic bronchitis and bronchial asthma is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

